ORMOND, J.
The attachment in this case was issued by a Justice of the peace, for Russell county, returnable to the Circuit Court of Macon. This, in Caldwell v. Meador, 4 Ala. Rep. 755, was held to be a fatal defect. It is now attempted to distinguish this case, from that, because there the objection was taken in the Court below, but we are unable to see that this varies the case. The want of jurisdiction appears on the face of the attachment, which is the leading process in the action, and as there has been no waiver by appearing, and pleading to the merits, it is avail-ble on error. Let the judgment be reversed.